547 F.2d 875
Sherod William MITCHELL, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 76-3313Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Feb. 23, 1977.

Sherod William Mitchell, pro se.
Ronald T. Knight, U. S. Atty., Charles T. Erion, Asst. U. S. Atty., Macon, Ga., for respondent-appellee.
Appeal from the United States District Court for the Middle District of Georgia.
Before COLEMAN, GODBOLD and TJOFLAT, Circuit Judges.
PER CURIAM:


1
This appeal is taken from an order of the district court dismissing the motion of this federal prisoner to vacate sentence pursuant to 28 U.S.C. § 2255.  We affirm.


2
Appellant contends that the sentencing judge erred in failing to make an explicit finding that he would not benefit from treatment under the Federal Youth Corrections Act, 18 U.S.C. § 5005 et seq.  He cites Dorszynski v. United States, 1974, 418 U.S. 424, 94 S.Ct. 3042, 41 L.Ed.2d 855.  Dorszynski is applicable only to those defendants under 22 years of age.  Appellant was over 22 years of age at the time of conviction and classified as a young adult offender under 18 U.S.C. § 4209.  As such, the sentencing judge was not required to make explicit findings that the defendant would not benefit from the Youth Corrections Act.  United States v. Brown, 5 Cir. 1975, 522 F.2d 207; United States v. Gamboa-Cano, 5 Cir. 1975, 510 F.2d 598.


3
The judgment below is affirmed.


4
AFFIRMED.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I